F I L E D
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                     UNITED STATES COURT OF APPEALS                  SEP 26 2001
                            FOR THE TENTH CIRCUIT
                                                                PATRICK FISHER
                                                                          Clerk


    THURMAN L. ROWE,

                Plaintiff-Appellant,

    v.                                                    No. 00-5253
                                                    (D.C. No. 99-CV-633-B)
    GRAND RIVER DAM AUTHORITY,                            (N.D. Okla.)

                Defendant-Appellee.


                            ORDER AND JUDGMENT            *




Before HENRY , PORFILIO , and MURPHY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Plaintiff Thurman L. Rowe, proceeding pro se on appeal, appeals the

district court’s grant of summary judgment in favor of defendant on his claims of

race discrimination, retaliation and failure to accommodate his disability. We

exercise jurisdiction under 28 U.S.C. § 1291 and affirm.

      Plaintiff, an African-American, was employed by defendant. He alleges he

was denied promotions on the basis of his race and he was retaliated against for

seeking promotions. He also claims that defendant failed reasonably to

accommodate his disability resulting from a heart attack, pursuant to the

Americans with Disabilities Act.   See 42 U.S.C. § 12111(9).

      Plaintiff maintains defendant denied him four positions on the basis of race.

The district court determined that he had failed to establish a prima facie case as

to two of the positions and he had not shown that one position existed. For the

remaining position, it held that plaintiff had not demonstrated that defendant’s

nondiscriminatory reason--that a more qualified person was promoted--was

unworthy of belief. The district court also held that the plaintiff’s evidence of

retaliation and failure to accommodate a disability was inadequate to withstand

summary judgment. Accordingly, the district court entered summary judgment in

favor of defendant. Plaintiff appeals, arguing that the district court’s findings are

contrary to the evidence.




                                         -2-
      We review de novo the district court’s grant of summary judgment, viewing

the record in the light most favorable to the party opposing summary judgment.

McKnight v. Kimberly Clark Corp., 149 F.3d 1125, 1128 (10th Cir. 1998).

Summary judgment is appropriate if there is no genuine issue of material fact and

the moving party is entitled to judgment as a matter of law. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986); Fed. R. Civ. P. 56(c). Because plaintiff is

representing himself on appeal, his pleadings will be liberally construed. Haines

v. Kerner, 404 U.S. 519, 520 (1972).

      We have carefully reviewed the record on appeal, as well as the briefs

submitted by the parties. Applying the standards set out above, for substantially

the same reasons as those given by the district court in its order dated May 15,

2000, entered on the docket on May 16, 2000, we affirm the summary judgment

entered in favor of defendant.

      The judgment of the United States District Court for the Northern District

of Oklahoma is AFFIRMED. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    John C. Porfilio
                                                    Circuit Judge



                                         -3-